Title: Thomas Jefferson to Joseph Milligan, 19 March 1817
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Dear Sir
            Monticello
Mar. 19. 17.
          
          The last proof sheet I recieved from you was to pa. 48. Mar. 1.  and dispatched it Mar. 2. I am anxious to get as forward as possible, as 4. weeks hence I go to Bedford, & shall be absent 4. weeks.
          I send thro’ the care of mr Gray a small box, containing Homer 9. vols, Juvenal 4. vols, & Horace 2. vols, to be bound as they are tied up. I wish them to be done in your handsomest & solidest manner (but not in Marocco.) well pressed, and substantial pasteboard. the backs particularly well gilt. I shall be very impatient to recieve these works as quickly as good work will admit.   I am in daily expectation of recieving Gibbons’s two works.   yours with friendship & esteem
          Th: Jefferson
        